Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    07-AUG-2020
                                                    08:02 AM




                        SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


 ALEXANDER & BALDWIN, LLC, a Hawaiʻi limited liability company,
                 Respondent/Plaintiff-Appellee,

                              vs.

       NELSON ARMITAGE, Petitioner/Defendant-Appellant,

                              and

    WAYNE ARMITAGE; FREDERICK TORRES-PESTANA aka RIKI TORRES-
  PESTANA; KINGDOM OF HAWAIʻI, also known as REINSTATED LAWFUL
HAWAIIAN GOVERNMENT, also known as LAWFUL HAWAIIAN GOVERNMENT,
   also know as REINSTATED HAWAIIAN GOVERNMENT, also known as
 REINSTATED HAWAIIAN NATION, also known as REINSTATED HAWAIIAN
             KINGDOM, an unincorporated association,
                Respondents/Defendants-Appellants,

                              and

 ROBERT ARMITAGE aka BOBBY ARMITAGE; JAMES AKAHI also known as
 AKAHI NUI aka MAJESTY AKAHI NUI aka JAMES AKAHI NUI aka ROYAL
 MAJESTY AKAHI NUI, Executor/Trustee of the Kingdom of Hawaiʻi
Nation Ministry Trust; KINGDOM OF HAWAIʻI NATION MINISTRY TRUST,
also known as KINGDOM OF HAWAIʻI, an unincorporated association,
                    Respondents/Defendants.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 13-1-1065)
        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and
     Circuit Judge Eddins, in place of Pollack, J., recused)

          Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari, filed on June 15, 2020, is hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

held in this case.     Any party may, within ten days and pursuant

to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:     Honolulu, Hawaiʻi, August 7, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins